DETAILED ACTION
This is in response to the application filed on September 10, 2020 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1 and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both ‘memory’ and ‘processor core’ in Fig. 1  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Specification
The disclosure is objected to because of the following informalities: reference numeral 110 is utilized to refer to both ‘memory’ and ‘processor core’ in multiple places in paragraphs [0039] - [0044], [0047], [0052], [0054] of Applicant’s PGPub 2021/0089314.  Appropriate correction is required.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  claim 12 introduces variables N and S.  The examiner recommends describing the bounds of the variables.  For instance ‘wherein N and S are integers’ or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  As per MPEP 2173.05(p) II., “a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph (IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)).  Claim 15 is directed to “a computer system” comprising the instruction processing apparatus according to claim 1.”  The examiner recommends re-writing claim 15 in independent form with all of the features of claim 1 explicitly cited, rather than referring to instruction processing apparatus according to claim 1.  Claim 16 is directed to “a system-on-chip” comprising the instruction processing apparatus according to claim 1.”  The examiner recommends re-writing claim 16 in independent form with all of the features of claim 1 explicitly cited, rather than referring to instruction processing apparatus according to claim 1.  
Claim 14
Claim 14 recites the limitation "the sequential path predictor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note that ‘a sequential path predictor’ is introduced in claim 7.  However, claim 14 directly depends from claim 1.

	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 8, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al., U.S. Patent Application 20190163902 (hereinafter referred to as Reid) (from Applicant’s IDS) in view of Sassone et al., Machine Translation of CN 104854557 A (hereinafter referred to as Sassone).

Referring to claim 1, Reid discloses “An instruction processing apparatus” (Fig. 2), “comprising: an instruction fetch unit, adapted to obtain an instruction based on an instruction address of a program counter” (Fig. 2 and [0119] – [0120] fetch stage 6 fetches instructions with fetch addresses of instructions and [0140] instruction address (program counter or PC)); “an execution unit, coupled to the instruction fetch unit, and adapted to execute the instruction” (Fig. 2 and [0119] – [0120] execute stage 18); “an instruction cache, adapted to store instruction content accessed by using the instruction address, wherein the instruction cache maps data blocks in a memory based on a multi-way set-associative structure and comprises a plurality of cache lines” (Fig. 21 and [0041] and [0086] when accessing a cache, identify entry that contains the requested data, set-associative implementation); and “an access control unit, coupled between the instruction fetch unit and the instruction cache” (Fig. 21 and [0181] coding circuitry 52), “and adapted to read the plurality of cache lines respectively” “and select a cache line from the plurality of cache lines” “to obtain the instruction” (Fig. 21 and [0181] verify whether the desired instruction has been accessed in an entry 3), and a “prediction unit, wherein the” “prediction unit obtains, based on a type of the instruction,” “prediction information corresponding to the instruction address” (Figs. 9 and 13 branch target prediction).
Reid does not appear to explicitly disclose “to read the plurality of cache lines respectively by using a plurality of data channels, and select a cache line from the plurality of cache lines by using a plurality of selection channels” and “wherein the access control unit comprises a path prediction unit, wherein the path prediction unit obtains, based on a type of the instruction, path prediction information corresponding to the instruction address, and enables at least one data channel and/or at least one selection channel based on the path prediction information.”
page 2 second paragraph of ‘Background technology’ states “instruction cache comprises a plurality of passageways, each passageway comprises a corresponding one or more cache line to an instruction cache (e.g., storage location) of the driver. In order to access the specific instruction stored in the instruction cache, all the drivers can all access is enabled (e.g., trigger) to drive (through a plurality of data lines) multiplexer, and the desired channel can be selected through a multiplexer) and “a path prediction unit, wherein the path prediction unit obtains, based on a type of the instruction, path prediction information corresponding to the instruction address, and enables at least one data channel and/or at least one selection channel based on the path prediction information” (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Sassone with Reid so that “the access control unit comprises a path prediction unit” since the access control unit accesses the instruction cache.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 2, Reid discloses branch instructions and jumping to a branch target (Fig. 12).
	As above, Reid does not appear to explicitly disclose path prediction.
	However, Sassone discloses path prediction methods (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).

	It would have been obvious to one of ordinary skill in the art to combine Sassone with Reid so that “the path prediction unit comprises a jump path predictor, wherein when the type of the instruction is a jump instruction, the jump path predictor obtains path prediction information of the jump instruction” for the same reasons as laid out in the rejection to claim 1 above.
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 3, Reid discloses “a branch target buffer, coupled between the instruction fetch unit and the access control unit, and comprising a mapping table adapted to store a branch instruction address, a target address” and other information “as entry content” (Fig. 10 and [0145] fetch address 164, target address 166, other information 168 associated with the branch), wherein the “predictor uses the instruction address of the jump instruction as an index to search for the branch instruction address in the branch target buffer, to obtain the” “prediction information of the jump instruction” (Fig. 13 fetch address input to branch target prediction circuitry).
	As above, Reid does not appear to explicitly disclose path prediction information for predicting a path or channel to access the instruction cache.  Thus, it follows that Reid does not appear to explicitly disclose “path prediction information” “wherein the path prediction information indicates a cache line in which a target address of the jump instruction is located, in the plurality of cache lines in the instruction cache” and “the jump path predictor uses the instruction address of the jump instruction as an index to search for the branch instruction address in the branch target buffer, to obtain the path prediction information of the jump instruction.”
	However, Sassone discloses “path prediction information” “wherein the path prediction information indicates a cache line in which a target address of the jump instruction is located, in the plurality of cache lines in the instruction cache” and “the jump path predictor uses the instruction address of the jump instruction as an index to search for the branch instruction address in the branch target buffer, to obtain the path prediction information of the jump instruction” (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).
	It would have been obvious to utilize the path prediction methods of Sassone for jump instructions as well as branch instructions.  Both jump and branch instructions may be conditional and both switch instruction the execution sequence to a different instruction sequence.
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

As per claim 4, Sassone discloses “the path prediction information is a path sequence number of the target address of the jump instruction in the plurality of cache lines in the instruction cache” (page 3 first paragraph of ‘invention contents’ multiple path prediction mask is an n-bit vector, each bit corresponds to an instruction cache access).

As per claim 5, Reid discloses “the access control unit” (Fig. 21 and [0181] coding circuitry 52), “when the instruction address of the jump instruction does not hit the branch target buffer” “adding an entry to the branch target buffer by using the jump instruction, the target address” ([0142] when the BTB holds predicted branch information for the target address and [0143] branch misprediction is detected, BTB 142 is updated).
Reid does not appear to explicitly disclose “a path maintenance unit” and “when the instruction address of the jump instruction does not hit the branch target buffer, the access control unit performs the following operations: enabling the plurality of data channels and the plurality of selection channels; and reading the plurality of cache lines in parallel to obtain the target address and path hit information of the jump instruction; and the path maintenance unit performs the following operation: adding an entry to the branch target buffer by using the jump instruction, the target address, and the path hit information, to perform path maintenance.”
	However, Sassone discloses “a path maintenance unit” and “when the instruction address of the jump instruction does not hit the branch target buffer, the access control unit performs the following operations: enabling the plurality of data channels and the last paragraph beginning on page 5 and continuing to page 6 describes control logic using a prediction mask value to enable certain drivers of certain paths/channels to the instruction cache.  After a mis-prediction one or more drivers that were not previously enabled are then enabled, with one embodiment resulting in all drivers being enabled).
Further, Reid discloses the branch target buffer including the jump instruction, the target address, and other information or attributes concerning the branch ([0140]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Sassone’s prediction mask information with the BTB of Reid so that “the path maintenance unit performs the following operation: adding an entry to the branch target buffer by using the jump instruction, the target address, and the path hit information, to perform path maintenance.”
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sassone’s path maintenance with Reid so that “the access control unit further comprises a path maintenance unit.”
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.

Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 7, Reid discloses the “prediction unit comprises a sequential” “predictor, wherein when the type of the instruction is a non-jump instruction, the sequential” “predictor obtains” “information of the non-jump instruction” ([0142] when the branch is predicted not taken by the BDP 140, the branch prediction control logic 150 selects as the next fetch address an incremented version of the current fetch address incremented by a certain stride amount by an adder 152, so that the next fetch address used in a following cycle will follow on sequentially from the current fetch address).
	As above, Reid does not appear to explicitly disclose path prediction.  Thus, it follows that Reid does not appear to explicitly disclose “the path prediction unit comprises a sequential path predictor, wherein when the type of the instruction is a non-jump instruction, the sequential path predictor obtains path prediction information of the non-jump instruction.”
	However, Sassone discloses instruction cache paths/channels (page 2 second paragraph of ‘Background technology’ states “instruction cache comprises a plurality of passageways, each passageway comprises a corresponding one or more cache line to an instruction cache (e.g., storage location) of the driver. In order to access the specific instruction stored in the instruction cache, all the drivers can all access is enabled (e.g., trigger) to drive (through a plurality of data lines) multiplexer, and the desired channel can be selected through a multiplexer) and path prediction (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Sassone with Reid so that “the path prediction unit comprises a sequential path predictor, wherein when the type of the instruction is a non-jump instruction, the sequential path predictor obtains path prediction information of the non-jump instruction.”
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.

Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 8, Reid discloses “the instruction address comprises a tag, a set index, and a block offset, wherein the tag and the set index are used to index a single cache line in the plurality of cache lines” (Fig. 21 tag 305, index 310, offset 315 used to select a single entry 3).

	As per claim 15, Reid discloses “A computer system, comprising the instruction processing apparatus according to claim 1” ([0206] – [0207] combined system).

	As per claim 16, Sassone discloses “A system-on-chip, comprising the instruction processing apparatus according to claim 1” (page 14 paragraph beginning with “In a particular embodiment” a system-on-chip device).

Referring to claim 17, Reid discloses “the instruction cache is adapted to store instruction content accessed by using an instruction address and map data blocks in a memory based on a multi-way set-associative structure and comprises a plurality of cache lines” (Fig. 21 instruction cache and [0041] and [0086] when accessing a cache, identify entry that contains the requested data, set-associative implementation); Fig. 2 and [0119] – [0120] fetch stage 6 fetches instructions with fetch addresses of instructions and [0140] instruction address (program counter or PC)); “obtaining, based on a type of the instruction,” “prediction information corresponding to the instruction address” (Figs. 9 and 13 branch target prediction); “selecting, from the plurality of cache lines by using the instruction address as an index, a cache line corresponding to the instruction address, to obtain the instruction” (Fig. 21 and [0181] verify whether the desired instruction has been accessed in an entry 3).
Reid does not appear to explicitly disclose “A path prediction method used for an instruction cache” “and the path prediction method comprises:” “obtaining, based on a type of the instruction, path prediction information corresponding to the instruction address” and “enabling at least one data channel in a plurality of data channels and/or at least one selection channel in a plurality of selection channels based on the path prediction information.”
However, Sassone discloses “A path prediction method used for an instruction cache” “and the path prediction method comprises:” “obtaining, based on a type of the instruction, path prediction information corresponding to the instruction address” and “enabling at least one data channel in a plurality of data channels and/or at least one selection channel in a plurality of selection channels based on the path prediction information” (page 2 second paragraph of ‘Background technology’ states “instruction cache comprises a plurality of passageways, each passageway comprises a corresponding one or more cache line to an instruction cache (e.g., storage location) of the driver. In order to access the specific instruction stored in the instruction cache, all the drivers can all access is enabled (e.g., trigger) to drive (through a plurality of data lines) multiplexer, and the desired channel can be selected through a multiplexer.  Also, page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Sassone with Reid so that the method comprises a path prediction to predict accesses to the instruction cache.
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  


	As per claim 18, Reid does not appear to explicitly disclose “when the type of the instruction is a jump instruction, obtaining path prediction information of the jump instruction.”
	However, Sassone discloses “when the type of the instruction is a jump instruction, obtaining path prediction information of the jump instruction” (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel.”  Also page 3 second paragraph describes branch type instruction channel prediction).
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone 
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

Note, claim 19 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 19.

Note, claim 20 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 20.

Allowable Subject Matter
Claims 6 and 9 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 6418525 describes set-associative caches using set prediction.
WIPO Publication WO 2019197797 A1 is a copending application of the Reid application above with similar teachings.
Chinese Patent Application CN 104903851 A describes path prediction of instruction caches.
‘Next Cache Line and Set Prediction’ by Brad Calder and Dirk Grunwald, copyright 1995 by ACM describes a next cache line and set predictor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184